Order filed October 1, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00647-CV
                                    ____________

IN THE MATTER OF THE MARRIAGE OF ROSA MORENO AND JOSE
                   EDUARDO MORENO


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-16481

                                     ORDER

      Appellant Rosa Moreno filed a notice of appeal in this case on August 23,
2019. To date, the filing fee of $205.00 has not been paid. No evidence that appellant
is excused from paying costs has been filed. See Tex. R. App. P. 5. Therefore,
appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk of this
court on or before October 11, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee, the appeal will be dismissed.

                                        PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.